Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are presented for examination. 
Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:I. 	Claims 1-4, drawn to wherein the thresholds enable detection of what is within abnormal range of financial activity, patterns, and behavior over a period of time; converting the data set to a genome containing a node for each participant among the multiple participants; computing threat vectors for each node within a graphical representation of the genome that represents behavioral patterns of participants in financial activities, including determining when a key risk indicator (KRI) value computed for a particular threshold within the data set falls outside of a dynamically determined range bounded by thresholds, wherein the threat vectors automatically identify one or more of suspicious participants and suspicious activities in a provided financial activity pattern, classified in CPC class G06Q 20/4016.
II.	Claims 5-20, drawn to an encoder having hardware and using the fingerprint, if the time-based behavior correlates to financially-specific patterns of suspicious behavior being monitored by determining an extent of overlap between a sequence of events related to the new financially- related transaction and one or more of the financially-specific patterns of suspicious behavior being monitored; generating, via an aggregator in the encoder, an aggregated risk score indicative of an extent the new financially-related transaction is considered suspicious; generating, via the encoder, a threat matrix having a consolidated set of one or more features that is converted into an explanation of features of the new financially-related transaction that fit at least one pattern of financially-specific patterns of suspicious behavior being monitored; transmitting, via the network, classified in CPC class G06N 3/08.
The inventions are distinct, each from the other because of the following reasons:3.	 Inventions I, and II, are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination II has separate utility such an encoder having hardware and using the fingerprint, if the time-based behavior correlates to financially-specific patterns of suspicious behavior being monitored by determining an extent of overlap between a sequence of events related to the new financially- related transaction and one or more of the financially-specific patterns of suspicious behavior being monitored; generating, via an aggregator in the encoder, an aggregated risk score indicative of an extent the new financially-related transaction is considered suspicious; generating, via the encoder, a threat matrix having a consolidated set of one or more features that is converted into an explanation of features of the new financially-related transaction that fit at least one pattern of financially-specific patterns of suspicious behavior being monitored; transmitting, via the network. Subcombination I does not comprise such features, instead it has different utility such as wherein the thresholds enable detection of what is within abnormal range of financial activity, patterns, and behavior over a period of time; converting the data set to a genome containing a node for each participant among the multiple participants; computing threat vectors for each node within a graphical representation of the genome that represents behavioral patterns of participants in financial activities, including determining when a key risk indicator (KRI) value computed for a particular threshold within the data set falls outside of a dynamically determined range bounded by thresholds, wherein the threat vectors automatically identify one or more of suspicious participants and suspicious activities in a provided financial activity pattern which are absent in the previous groups. Each subcombination has specific limitations and utilities that are not found in the other inventions. See MPEP § 806.05(d). 
The examiner has required restriction between subcombinations usable together.Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of theallowable subcombination will be examined for patentability in accordance with 37 CFR1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in acontinuation or divisional application is anticipated by, or includes all the limitations of, aclaim that is allowable in the present application, such claim may be subject toprovisional statutory and/or nonstatutory double patenting rejections over the claims ofthe instant application. 
4. 	Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not requiredbecause the inventions have acquired a separate status in the art in view of theirdifferent classification, restriction for examination purposes as indicated is proper.5. Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not requiredbecause the inventions require a different field of search (see MPEP § 808.02),restriction for examination purposes as indicated is proper. 
5. 	Because these inventions are independent or distinct for the reasons givenabove and there would be a serious burden on the examiner if restriction is not requiredbecause the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes as indicated isproper. 
6. 	Applicant is advised that the reply to this requirement to be complete mustinclude (i) an election of a species or invention to be examined even though therequirement be traversed (37 CFR 1.143) and (ii) identification of the claimsencompassing the elected invention. 
The election of an invention or species may be made with or without traverse. Toreserve a right to petition, the election must be made with traverse. If the reply does notdistinctly and specifically point out supposed errors in the restriction requirement, theelection shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are notpatentably distinct, applicant should submit evidence or identify such evidence now ofrecord showing the inventions or species to be obvious variants or clearly admit on therecord that this is the case. In either instance, if the examiner finds one of the inventionsunpatentable over the prior art, the evidence or admission may be used in a rejectionunder 35 U.S.C.103(a) of the other invention. 
7. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436